Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see applicant arguments/remarks, filed 07/28/2022, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections has been withdrawn. 

Applicant’s arguments with respect to the prior art rejections of the independent claims have been considered but are moot because the new ground of rejection does not rely on the previous reference combination applied in the prior rejection of record. Please see below for further details.

Claim Objections
Claim 10 is objected to because of the following informalities:  antecedent issue. The term “a slice selection direction” should be amended to “the slice selection direction” because claim 1 already discloses a slice selection direction.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  antecedent issue. The term “a slice selection direction” should be amended to “the slice selection direction” because claim 14 already discloses a slice selection direction.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (“Slab Scan Diffusion Imaging”), in view of Pell (“Optimized Clinical T2 Relaxometry With a Standard CPMG Sequence”).

Regarding claim 1, Maier teaches a method for activating a magnetic resonance imaging (MRI) system for generating MRI data relating to an examination subject, in which system raw magnetic resonance (MR) data is captured, having at least one spin echo or turbo spin echo pulse sequence [Materials and Methods section, wherein spin-echo excitations are used. See also Fig. 3 and rest of reference.], the method comprising: 
emitting a radio frequency (RF) excitation pulse to excite a region that contains a region to be imaged, the excited region including an excitation slice that is defined by a slice selection gradient [Fig. 2, wherein the excitation pulse has a selective area. Fig. 3, wherein gradients are used to selectively excite the region(s). See also Page 1137-1138 which teach that the excitation pulse is selective. See also rest of reference.]; 
emitting an RF refocusing pulse to influence a refocusing region, the refocusing region at least partly including the region to be imaged, and including a refocusing slice that is defined by a slice selection gradient [Fig. 2, wherein the refocusing pulse has a selective area that includes the excitation region. Fig. 3, wherein slice select gradients are used to selectively refocus the region. See also Page 1137-1138 which teach that the refocusing pulse is selective. See also rest of reference.]; and 
receiving high-frequency (HF) signals to acquire raw MR data, wherein a spatial extent of the refocusing slice is selected to be greater than a spatial extent of the excitation slice [See Fig. 3, wherein GRASE readout is acquired. Fig. 2c, wherein the spatial extents of the excitation pulse and refocusing pulse is different and wherein the refocusing pulse π has a larger spatial extent in the phase encoding (z) direction, wherein the description states that the aliased excitations above and below the selected slab do not intersect with the slice defined by the π refocus pulse and therefore, do not refocus. See also rest of reference.], 
wherein one or more pulse parameters of the excitation pulse and/or one or more pulse parameters of the refocusing pulse are adjusted such that the respective slice selection gradients of both the excitation and refocusing pulses have a same amplitude [See Fig. 3, wherein the amplitudes of the slice-select gradients (y) for both the excitation and refocusing pulses are the same. See also rest of reference.].
	However, Maier is silent in teaching a spatial extent of the refocusing slice is selected to be greater than a spatial extent of the excitation slice in a slice selection direction (emphasis added to missing limitation).
	Pell, which is also in the field of MRI, teaches a spatial extent of the refocusing slice is selected to be greater than a spatial extent of the excitation slice in a slice selection direction [See Page 248-250. See also STR value and rest of reference.]. 
	It would have been obvious to a person having ordinary skill in the art before the filing date to combine the teachings of Maier and Pell because both Maier and Pell are in the field of MRI pulse sequences that include excitation slices/slabs and refocusing slices/slabs and because Maier teaches that the slab thickness of the refocusing pulse d180 can be varied within a wide range to accommodate any desired resolution along y and FOV along z [Maier – Page 1138]. Therefore, it would have been obvious to try and vary the slab thickness, d180, of the refocusing pulse so that it is larger than the thickness, d90, of the excitation pulse, similar to the known technique disclosed by Pell; and Pell also teaches the thickness of slices can be varied [Pell – See Page 248-250. See also STR value and rest of reference].

Regarding claim 3, Maier and Pell teach the limitations of claim 1, which this claim depends from.
Maier and Pell further teach wherein when the method includes a spin echo sequence [Maier - See Fig. 3, wherein GRASE readout is acquired. P. 1139, wherein fast spin echo are evaluated and spin-echo are acquired. See also rest of reference, which teaches spin-echo RF pulses. Pell – see page 248-250. See also rest of reference.].
 
Regarding claim 7, Maier and Pell teach the limitations of claim 1, which this claim depends from.
Maier and Pell further teach wherein a spatial slice thickness of the excitation and refocusing slices having a thinner spatial slice thickness is specified by the user [Maier - Page 1138, “Angle δ, slab thickness d180, and slab height s can be varied within a wide range to accommodate any desired resolution along y and FOV along z.” Page 1138 also teaches wherein the slice thickness of the excitation pulse is greater than the slice thickness for the refocusing pulse. Therefore, the thickness of the refocusing pulse slice is thinner of the slices. Pell – See how STR ratio is selected. See also rest of reference.].

Regarding claim 9, Maier and Pell teach the limitations of claim 1, which this claim depends from.
Maier further teaches wherein one or more pulse parameters of a broader RF pulse of the excitation and refocusing pulses are adjusted such that the slice selection gradients of both the excitation and refocusing pulses have the same amplitude [See Fig. 3, wherein the amplitudes of the slice-select gradients (y) for both the excitation and refocusing pulses are the same. See also rest of reference.].

Regarding claim 12, Maier and Pell teach the limitations of claim 1, which this claim depends from.
Maier and Pell further teach a computer program product embodied on a non-transitory computer- readable storage medium, which includes a program and is directly loadable into a memory of a controller of the MRI system, when executed by the controller, causes the controller to perform the method as claimed in claim 1 [Maier - Page 1139-1140, wherein the methods were executed on a computer provided in the 1.5T GE Signa Echospeed whole-body system, which included software. See also rest of reference. Pell – See 248-249, wherein experiments were performed on 3-T GE LX Horizon Scanner, which includes software for performing the MRI acquisitions. See also rest of reference.].

Regarding claim 13, Maier and Pell teach the limitations of claim 1, which this claim depends from.
Maier and Pell further teach a non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 1 [Maier - Page 1139-1140, wherein the methods were executed on a computer provided in the 1.5T GE Signa Echospeed whole-body system, which included software. See also rest of reference. Pell – See 248-249, wherein experiments were performed on 3-T GE LX Horizon Scanner, which includes software for performing the MRI acquisitions. See also rest of reference.].

Regarding claim 14, Maier teaches a method for providing an activation sequence to activate a magnetic resonance imaging (MRI) system, the method comprising: 
	providing an RF excitation pulse to excite a region that contains a region to be imaged [Fig. 2-3, wherein a π/2 pulse is used to excite a region. See also rest of reference.];
	providing a first slice selection gradient to define the excited region [Fig. 2, wherein the excitation pulse has a selective area. Fig. 3, wherein gradients are used to selectively excite the region(s). See also Page 1137-1138 which teach that the excitation pulse is selective. See also rest of reference.]; 
	providing an RF refocusing pulse to influence a refocusing region [Fig. 2-3, wherein a π pulse is used to refocus a region. See also rest of reference.];
	 providing a second slice selection gradient to define the refocusing region [Fig. 2, wherein the refocusing pulse has a selective area that includes the excitation region. Fig. 3, wherein slice select gradients are used to selectively refocus the region. See also Page 1137-1138 which teach that the refocusing pulse is selective. See also rest of reference.]; and 
	providing a readout module to acquire raw magnetic resonance data [See Fig. 3, wherein GRASE readout is acquired. See also rest of reference.], wherein: 
		a spatial extent of the refocusing region is selected to be greater than a spatial extent of the [Fig. 2c, wherein the spatial extents of the excitation pulse and refocusing pulse is different and wherein the refocusing pulse π has a larger spatial extent in the phase encoding (z) direction, wherein the description states that the aliased excitations above and below the selected slab do not intersect with the slice defined by the π refocus pulse and therefore, do not refocus. See also rest of reference.], and 
		one or more pulse parameters of the RF excitation pulse and/or one or more pulse parameters of the RF refocusing pulse are adjusted such that the respective first and second slice selection gradients have a same amplitude [See Fig. 3, wherein the amplitudes of the slice-select gradients (y) for both the excitation and refocusing pulses are the same. See also rest of reference.].
	However, Maier is silent in teaching a spatial extent of the refocusing region is selected to be greater than a spatial extent of the excitation region in a slice selection direction (emphasis added to missing limitation).
	Pell, which is also in the field of MRI, teaches a spatial extent of the refocusing region is selected to be greater than a spatial extent of the excitation region in a slice selection direction [See Page 248-250. See also STR value and rest of reference.]. 
	It would have been obvious to a person having ordinary skill in the art before the filing date to combine the teachings of Maier and Pell because both Maier and Pell are in the field of MRI pulse sequences that include excitation slices/slabs and refocusing slices/slabs and because Maier teaches that the slab thickness of the refocusing pulse d180 can be varied within a wide range to accommodate any desired resolution along y and FOV along z [Maier – Page 1138]. Therefore, it would have been obvious to try and vary the slab thickness, d180, of the refocusing pulse so that it is larger than the thickness, d90, of the excitation pulse, similar to the known technique disclosed by Pell; and Pell also teaches the thickness of slices can be varied [Pell – See Page 248-250. See also STR value and rest of reference].

Regarding claim 15, Maier and Pell teach the limitations of claim 1, which this claim depends from.
Maier and Pell further teach a computer program product embodied on a non-transitory computer- readable storage medium, which includes a program and is directly loadable into a memory of a controller of the MRI system, when executed by the controller, causes the controller to perform the method as claimed in claim 14 [Maier - Page 1139-1140, wherein the methods were executed on a computer provided in the 1.5T GE Signa Echospeed whole-body system, which included software. See also rest of reference. Pell – See 248-249, wherein experiments were performed on 3-T GE LX Horizon Scanner, which includes software for performing the MRI acquisitions. See also rest of reference.].

Regarding claim 16, Maier and Pell teach the limitations of claim 1, which this claim depends from.
Maier and Pell further teach a non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 14 [Maier - Page 1139-1140, wherein the methods were executed on a computer provided in the 1.5T GE Signa Echospeed whole-body system, which included software. See also rest of reference. Pell – See 248-249, wherein experiments were performed on 3-T GE LX Horizon Scanner, which includes software for performing the MRI acquisitions. See also rest of reference.].

Regarding claim 17, the same reasons for rejection as claim 1 above also apply to this claim. Claim 17 is merely the apparatus version of method claim 1.

Regarding claim 18, Maier and Pell teach the limitations of claim 14, which this claim depends from.
Maier further teaches wherein: the excited region includes an excitation slice that is defined by the first slice selection gradient [See Fig. 2-3, wherein the excitation slice is defined along the slab scan direction y by a first slab scan direction gradient. See also rest of reference.]; the refocusing region includes a refocusing slice that is defined by the second slice selection gradient [See Fig. 2-3, wherein the refocusing slice is defined along the slab scan direction y by a second slab selection gradient. See also rest of reference.]; and a spatial extent of the refocusing slice is selected to be greater than a spatial extent of the excitation slice [Fig. 2c, wherein the spatial extents of the excitation pulse and refocusing pulse is different and wherein the refocusing pulse π has a larger spatial extent in the phase encoding (z) direction, wherein the description states that the aliased excitations above and below the selected slab do not intersect with the slice defined by the π refocus pulse and therefore, do not refocus. See also rest of reference.].
However, Maier is silent in teaching  a spatial extent of the refocusing slice is selected to be greater than a spatial extent of the excitation slice in a slice selection direction.
Pell further teaches a spatial extent of the refocusing slice is selected to be greater than a spatial extent of the excitation slice in a slice selection direction [See Page 248-250. See also STR value and rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date to combine the teachings of Maier and Pell because both Maier and Pell are in the field of MRI pulse sequences that include excitation slices/slabs and refocusing slices/slabs and because Maier teaches that the slab thickness of the refocusing pulse d180 can be varied within a wide range to accommodate any desired resolution along y and FOV along z [Maier – Page 1138]. Therefore, it would have been obvious to try and vary the slab thickness, d180, of the refocusing pulse so that it is larger than the thickness, d90, of the excitation pulse, similar to the known technique disclosed by Pell; and Pell also teaches the thickness of slices can be varied [Pell – See Page 248-250. See also STR value and rest of reference].

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Maier, in view of previously cited Pell, and in further view of Hinks (“Gradient Moment Nulling in Fast Spin Echo”).

Regarding claim 10, Maier and Pell teach the limitations of claim 1, which this claim depends from.
	However, Maier and Pell are silent in teaching wherein a gradient scheme is selected in a slice selection direction such that a first moment of the selected gradient scheme  is equal to zero at a point in time corresponding to a middle of the refocusing RF pulse.
	Hinks, which is also in the field of MRI, teaches wherein a gradient scheme is selected in a slice selection direction such that a first moment of the selected gradient scheme  is equal to zero at a point in time corresponding to a middle of the refocusing RF pulse [Fig. 5c, wherein the first order moment is nulled at the middle of the refocusing pulses. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Maier and Pell with the teachings of  Hinks because Maier mentions that GRASE and FSE are related and can be evaluated with the inventive method because the reduced number of RF refocusing pulses [Maier – P. 1139, left column] and Hinks teaches an FSE pulse sequence wherein gradient moment nulling along the slice select direction which minimizes echo phase shifts [Hinks – Fig. 5c and corresponding description]. 

Regarding claim 11, Maier, Pell, and Hinks teach the limitations of claim 10, which this claim depends from.
	However, Maier and Pell are silent in teaching wherein a gradient scheme is selected in the slice selection direction, the first moment of which is equal to zero during the acquisition of 15the raw MR data.
	Hinks, which is also in the field of MRI, teaches wherein a gradient scheme is selected in the slice selection direction, the first moment of which is equal to zero during the acquisition of 15the raw MR data [Fig. 5c, wherein the first order moment is nulled during the acquisition of the echoes. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Maier and Pell with the teachings of  Hinks because Maier mentions that GRASE and FSE are related and can be evaluated with the inventive method because the reduced number of RF refocusing pulses [Maier – P. 1139, left column] and Hinks teaches an FSE pulse sequence wherein gradient moment nulling along the slice select direction which minimizes echo phase shifts [Hinks – Fig. 5c and corresponding description]. 

Claims 1, 3, 7, 9, and 12-18 can also be rejected under 35 U.S.C. 103 as being unpatentable over Maier (“Slab Scan Diffusion Imaging”), in view of Feiweier (US 2015/0042336).

Regarding claim 1, Maier teaches a method for activating a magnetic resonance imaging (MRI) system for generating MRI data relating to an examination subject, in which system raw magnetic resonance (MR) data is captured, having at least one spin echo or turbo spin echo pulse sequence [Materials and Methods section, wherein spin-echo excitations are used. See also Fig. 3 and rest of reference.], the method comprising: 
emitting a radio frequency (RF) excitation pulse to excite a region that contains a region to be imaged, the excited region including an excitation slice that is defined by a slice selection gradient [Fig. 2, wherein the excitation pulse has a selective area. Fig. 3, wherein gradients are used to selectively excite the region(s). See also Page 1137-1138 which teach that the excitation pulse is selective. See also rest of reference.]; 
emitting an RF refocusing pulse to influence a refocusing region, the refocusing region at least partly including the region to be imaged, and including a refocusing slice that is defined by a slice selection gradient [Fig. 2, wherein the refocusing pulse has a selective area that includes the excitation region. Fig. 3, wherein slice select gradients are used to selectively refocus the region. See also Page 1137-1138 which teach that the refocusing pulse is selective. See also rest of reference.]; and 
receiving high-frequency (HF) signals to acquire raw MR data, wherein a spatial extent of the refocusing slice is selected to be greater than a spatial extent of the excitation slice [See Fig. 3, wherein GRASE readout is acquired. Fig. 2c, wherein the spatial extents of the excitation pulse and refocusing pulse is different and wherein the refocusing pulse π has a larger spatial extent in the phase encoding (z) direction, wherein the description states that the aliased excitations above and below the selected slab do not intersect with the slice defined by the π refocus pulse and therefore, do not refocus. See also rest of reference.], 
wherein one or more pulse parameters of the excitation pulse and/or one or more pulse parameters of the refocusing pulse are adjusted such that the respective slice selection gradients of both the excitation and refocusing pulses have a same amplitude [See Fig. 3, wherein the amplitudes of the slice-select gradients (y) for both the excitation and refocusing pulses are the same. See also rest of reference.].
	However, Maier is silent in teaching a spatial extent of the refocusing slice is selected to be greater than a spatial extent of the excitation slice in a slice selection direction (emphasis added to missing limitation).
	Feiweier, which is also in the field of MRI, teaches a spatial extent of the refocusing slice is selected to be greater than a spatial extent of the excitation slice in a slice selection direction [See ¶0018, ¶0043, ¶0046, ¶0114, ¶0132, ¶0154. See also rest of reference.]. 
	It would have been obvious to a person having ordinary skill in the art before the filing date to combine the teachings of Maier and Feiweier because both Maier and Feiweier are in the field of MRI pulse sequences that include excitation slices/slabs and refocusing slices/slabs and because Maier teaches that the slab thickness of the refocusing pulse d180 can be varied within a wide range to accommodate any desired resolution along y and FOV along z [Maier – Page 1138]. Therefore, it would have been obvious to try and vary the slab thickness, d180, of the refocusing pulse so that it is larger than the thickness, d90, of the excitation pulse, similar to the known technique disclosed by Feiweier; and Feiweier also teaches the thickness of slices can be varied [Feiweier – See ¶0018, ¶0043, ¶0046, ¶0114, ¶0132, ¶0154. See also rest of reference].

Claims 3, 7, 9, 12-13, 15-16 can be rejected for the same reasons as above.

Regarding claim 14, Maier teaches a method for providing an activation sequence to activate a magnetic resonance imaging (MRI) system, the method comprising: 
	providing an RF excitation pulse to excite a region that contains a region to be imaged [Fig. 2-3, wherein a π/2 pulse is used to excite a region. See also rest of reference.];
	providing a first slice selection gradient to define the excited region [Fig. 2, wherein the excitation pulse has a selective area. Fig. 3, wherein gradients are used to selectively excite the region(s). See also Page 1137-1138 which teach that the excitation pulse is selective. See also rest of reference.]; 
	providing an RF refocusing pulse to influence a refocusing region [Fig. 2-3, wherein a π pulse is used to refocus a region. See also rest of reference.];
	 providing a second slice selection gradient to define the refocusing region [Fig. 2, wherein the refocusing pulse has a selective area that includes the excitation region. Fig. 3, wherein slice select gradients are used to selectively refocus the region. See also Page 1137-1138 which teach that the refocusing pulse is selective. See also rest of reference.]; and 
	providing a readout module to acquire raw magnetic resonance data [See Fig. 3, wherein GRASE readout is acquired. See also rest of reference.], wherein: 
		a spatial extent of the refocusing region is selected to be greater than a spatial extent of the [Fig. 2c, wherein the spatial extents of the excitation pulse and refocusing pulse is different and wherein the refocusing pulse π has a larger spatial extent in the phase encoding (z) direction, wherein the description states that the aliased excitations above and below the selected slab do not intersect with the slice defined by the π refocus pulse and therefore, do not refocus. See also rest of reference.], and 
		one or more pulse parameters of the RF excitation pulse and/or one or more pulse parameters of the RF refocusing pulse are adjusted such that the respective first and second slice selection gradients have a same amplitude [See Fig. 3, wherein the amplitudes of the slice-select gradients (y) for both the excitation and refocusing pulses are the same. See also rest of reference.].
	However, Maier is silent in teaching a spatial extent of the refocusing region is selected to be greater than a spatial extent of the excitation region in a slice selection direction (emphasis added to missing limitation).
	Feiweier, which is also in the field of MRI, teaches a spatial extent of the refocusing region is selected to be greater than a spatial extent of the excitation region in a slice selection direction [See ¶0018, ¶0043, ¶0046, ¶0114, ¶0132, ¶0154. See also rest of reference.]. 
	It would have been obvious to a person having ordinary skill in the art before the filing date to combine the teachings of Maier and Feiweier because both Maier and Feiweier are in the field of MRI pulse sequences that include excitation slices/slabs and refocusing slices/slabs and because Maier teaches that the slab thickness of the refocusing pulse d180 can be varied within a wide range to accommodate any desired resolution along y and FOV along z [Maier – Page 1138]. Therefore, it would have been obvious to try and vary the slab thickness, d180, of the refocusing pulse so that it is larger than the thickness, d90, of the excitation pulse, similar to the known technique disclosed by Feiweier; and Feiweier also teaches the thickness of slices can be varied [Feiweier – See ¶0018, ¶0043, ¶0046, ¶0114, ¶0132, ¶0154. See also rest of reference].

Regarding claim 17, the same reasons for rejection as claim 1 above also apply to this claim. Claim 17 is merely the apparatus version of method claim 1.

Regarding claim 18, Maier and Pell teach the limitations of claim 14, which this claim depends from.
Maier further teaches wherein: the excited region includes an excitation slice that is defined by the first slice selection gradient [See Fig. 2-3, wherein the excitation slice is defined along the slab scan direction y by a first slab scan direction gradient. See also rest of reference.]; the refocusing region includes a refocusing slice that is defined by the second slice selection gradient [See Fig. 2-3, wherein the refocusing slice is defined along the slab scan direction y by a second slab selection gradient. See also rest of reference.]; and a spatial extent of the refocusing slice is selected to be greater than a spatial extent of the excitation slice [Fig. 2c, wherein the spatial extents of the excitation pulse and refocusing pulse is different and wherein the refocusing pulse π has a larger spatial extent in the phase encoding (z) direction, wherein the description states that the aliased excitations above and below the selected slab do not intersect with the slice defined by the π refocus pulse and therefore, do not refocus. See also rest of reference.].
However, Maier is silent in teaching  a spatial extent of the refocusing slice is selected to be greater than a spatial extent of the excitation slice in a slice selection direction.
Pell further teaches a spatial extent of the refocusing slice is selected to be greater than a spatial extent of the excitation slice in a slice selection direction [See ¶0018, ¶0043, ¶0046, ¶0114, ¶0132, ¶0154. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date to combine the teachings of Maier and Feiweier because both Maier and Feiweier are in the field of MRI pulse sequences that include excitation slices/slabs and refocusing slices/slabs and because Maier teaches that the slab thickness of the refocusing pulse d180 can be varied within a wide range to accommodate any desired resolution along y and FOV along z [Maier – Page 1138]. Therefore, it would have been obvious to try and vary the slab thickness, d180, of the refocusing pulse so that it is larger than the thickness, d90, of the excitation pulse, similar to the known technique disclosed by Feiweier; and Feiweier also teaches the thickness of slices can be varied [Feiweier – See ¶0018, ¶0043, ¶0046, ¶0114, ¶0132, ¶0154. See also rest of reference]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896